DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 5, 2022.  
Claims 1, 9, and 17-30 are currently pending and have been examined.
Claims 2-8 and 10-16 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendment
The amendment filed August 24, 2022 has been entered. Claims 1, 9, and 17-30 are currently pending in the application. Applicant’s amendments to the Specifications and Claims have overcome the claim objection, 112(a) rejection, and 112(b) rejection set forth in the Non-Final Office Action mailed June 10, 2022. 

Response to Arguments
Applicant's arguments filed August 24, 2022, on pages 10-12 regarding the independent claims 1 and 17 have been fully considered but they are not persuasive. Applicant argues that because the base reference Nagasawa does not disclose the feature of detecting a center of gravity and the relied upon reference, Osmer, is limited to detecting the center of gravity for determining airbag inflation, that “neither Nagasawa or Osmer can be said to disclose or suggest the interrelated claim 1 (and similar claim 17) features represented by the claim 1 language” (page 11). The examiner respectfully disagrees, as both references are directed towards a seat device that protects the occupant in the event of a vehicle collision. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nagasawa teaches an adjustable armrest that is pivotable supported by the seatback and is to perform an automatic adjustment in the event of a collision, and Osmer teaches determining the center of gravity of an occupant in the event of a vehicle collision. Applicant’s arguments with respect to claim(s) 1 and 17, regarding the reference Jaradi, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitation was amended by the applicant, so the limitation rejection that previously relied on Jaradi therefore does not rely on Jaradi anymore.  Accordingly, claims 1 and 17 are rejected under 35 U.S.C. 103 in view of Nagasawa and Osmer. See detailed rejection below.
Applicant’s arguments with respect to claim(s) 26 have been fully considered but they are not persuasive for the same reasons as claims 1 and 17 as stated above. The applicant also notes that there is an additional limitation which is “and cause, when the position of the center of gravity of the occupant does not shift to the first direction relative to the center of the seat in the first determination, the adjustable arm rest to pivot down, and thereafter, cause the main airbag to deploy”, which applicant argues is not taught by the combination of Nagasawa, Osmer, and Jaradi “the teaching in Jaradi to move the armrest down and completely out of the area immediately upon a collision detection (See col. 3, lines 20 to 28) would preclude the armrest of Nagasawa from performing the above described primary function of helping lessen the impact of the airbag by slowing down the occupant forward momentum as the time the airbag reaches the occupant” (page 13). The examiner respectfully disagrees, because Nagasawa teaches the correcting of an occupant’s posture for a safer position (“By extending the forearm portion of the occupant P upward in a state of being lifted upward, when the occupant P moves forward, the direction of the forearm portion of the occupant P tends to be pushed forward without being shaken… Therefore, it is possible to satisfactorily suppress an increase in the injury value of the occupant's upper body which may be caused by the forward movement of the occupant P at the time of a collision, so that the protection of the occupant P by the armrest 11 is achieved.” [0037]), which in the instant claims, the armrest pivots upward upon a first determination of an occupant’s shifted position. The instant claims also state upon a first determination, which an occupant does not shift, the armrest pivots downward, which is taught by Jaradi’s downward pivoting armrest for airbag deployment. The limitation language does not properly reflect the armrest pivoting downward after pivoting upward. Accordingly, claim 26 is rejected under 35 U.S.C. 103 in view of Nagasawa, Osmer, and Jaradi. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (JP2018172002A) in view of Osmer et al. (US 6250671 B1). 
Regarding claims 1, 9, 17-19: 
With respect to claims 1 and 17, Nagasawa teaches: 
a collision predictor configured to predict a collision of the vehicle; (“The driving unit 3 is driven when a collision occurs or when it is predicted that a collision occurs. In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022])
a main airbag configured to deploy toward a seatback of a seat of the vehicle from a front of the vehicle when the collision predictor predicts a collision of the vehicle; (“a front airbag deployed from a steering wheel protects an occupant by catching the occupant at a point where the occupant has moved forward due to the impact at the time of a collision” [0004], “In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022]) which if the airbag is being deployed toward the occupant, then it is being deployed towards a seatback of a seat of the vehicle. 
an adjustable armrest pivotably supported by the seatback at a first side of the seatback, the first side is a side of the seatback in a first direction along a vehicle width direction; (“As shown in FIG. 1, the armrest 1 is attached to the seat 100, and includes a side portion 2 and a driving portion 3.” [0014], “The rotating portion 22 is a portion forming the front side of the side portion 2. And the rear side of the rotating part 22 sandwiches the front side of the sliding part 21. The sliding part 21 and the rotating part 22 are connected by being pivotally supported by the rotating shaft 24 in the vertical direction.” [0019]) which shows that the armrest of the vehicle seat is attached by a pivot to the seatback. 
Nagasawa does not teach, but Osmer teaches: 
an occupant center-of-gravity detecting device configured to detect a position of a center of gravity of an occupant seated on the seat; (“The controller means calculates a center of gravity of the seat occupant to locate the position of the occupant in the seat” (column 2, lines 54-56) 
perform, when the collision predictor predicts a collision of the vehicle, a first determination to determine whether the position of the center of gravity of the occupant detected by the occupant center-of-gravity detecting device shifts to the first direction relative to a center of the seat in the vehicle width direction; (“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls when a collision of the vehicle is detected.  
cause, when the position of the center of gravity of the occupant shifts to the first direction relative to the center of the seat in the first determination,(“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls, but Nagasawa teaches the adjustable armrest to pivot upward, and thereafter, cause the main airbag to deploy; (“By extending the forearm portion of the occupant P upward in a state of being lifted upward, when the occupant P moves forward, the direction of the forearm portion of the occupant P tends to be pushed forward without being shaken… Therefore, it is possible to satisfactorily suppress an increase in the injury value of the occupant's upper body which may be caused by the forward movement of the occupant P at the time of a collision, so that the protection of the occupant P by the armrest 11 is achieved.” [0037], “The air bag body 61 is a bag body that is accommodated in the front portion 221 of the side portion 2, and forms an annular shape that winds around the side portion 2 when deployed” [0035]) which shows that in the event of a vehicle collision, the armrests are adjusted upward to correct the occupant’s position, and then the airbags are deployed. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claim 9, Nagasawa in combination with Osmer, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Nagasawa and Osmer teaches a seat and armrest occupant protection device of claim 1. Nagasawa does not teach but Osmer teaches the occupant center-of-gravity detecting device comprises any of a camera, a load sensor, or a pressure sensor; (“The center of gravity is calculated by controller 36. Calculating the center of gravity using four load cells” (column 5, lines 19-21), “Several sensors are fixedly located in a weight path of the vehicle seat. The sensors are located between a seat bottom and a vehicle floor. The sensors are located substantially near an outer perimeter of the seat, each sensor provides an electrical output signal representative of the weight applied by the vehicle occupant at the sensor location.” (column 2, lines 45-51)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claims 18 and 19, Nagasawa in combination with Osmer, as shown in the rejection above, discloses the limitations of claims 1 and 17. 
The combination of Nagasawa and Osmer teaches a seat and armrest occupant protection device of claims 1 and 17. Nagasawa does not teach but Osmer teaches wherein the deployment controller is configured to determine that the position of the center of gravity of the occupant shifts to the first direction in the first determination when i) the position of the center of gravity of the occupant is located toward the first direction from the center of the seat (“The controller means calculates a center of gravity of the seat occupant to locate the position of the occupant in the seat” (column 2, lines 54-56), “The software means further can calculate a center of gravity of the seat occupant and determine if the center of gravity is inside or outside a first area” (column 3, lines 8-9)) and ii) a distance in the vehicle width direction between the position of the center of gravity of the occupant and the center of the seat is greater than a predetermined value; (“the center of gravity (Cg) is determined with respect to a set of Cartesian coordinates x and y that correspond to the area occupied by the seat.” (column 5, lines 22-25)) in which the exact position of the occupant’s center of gravity is calculated and can be determined if it is a distance outside a set area, which is a predetermined value. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

Claim(s) 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (JP2018172002A) in view of Osmer et al. (US 6250671 B1) in further view of Jaradi et al. (US 9573497 B2).
Regarding claims 26-27 and 29: 
With respect to claim 26, Nagasawa teaches: 
a collision predictor configured to predict a collision of the vehicle; (“The driving unit 3 is driven when a collision occurs or when it is predicted that a collision occurs. In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022])
a main airbag configured to deploy toward a seatback of a seat of the vehicle from a front of the vehicle when the collision predictor predicts a collision of the vehicle; (“a front airbag deployed from a steering wheel protects an occupant by catching the occupant at a point where the occupant has moved forward due to the impact at the time of a collision” [0004], “In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022]) which if the airbag is being deployed toward the occupant, then it is being deployed towards a seatback of a seat of the vehicle. 
an adjustable armrest pivotably supported by the seatback at a first side of the seatback, the first side is a side of the seatback in a first direction along a vehicle width direction; (“As shown in FIG. 1, the armrest 1 is attached to the seat 100, and includes a side portion 2 and a driving portion 3.” [0014], “The rotating portion 22 is a portion forming the front side of the side portion 2. And the rear side of the rotating part 22 sandwiches the front side of the sliding part 21. The sliding part 21 and the rotating part 22 are connected by being pivotally supported by the rotating shaft 24 in the vertical direction.” [0019]) which shows that the armrest of the vehicle seat is attached by a pivot to the seatback. 
Nagasawa does not teach, but Osmer teaches: 
an occupant center-of-gravity detecting device configured to detect a position of a center of gravity of an occupant seated on the seat; (“The controller means calculates a center of gravity of the seat occupant to locate the position of the occupant in the seat” (column 2, lines 54-56) 
perform, when the collision predictor predicts a collision of the vehicle, a first determination to determine whether the position of the center of gravity of the occupant detected by the occupant center-of-gravity detecting device shifts to the first direction relative to a center of the seat in the vehicle width direction; (“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls when a collision of the vehicle is detected.  
cause, when the position of the center of gravity of the occupant shifts to the first direction relative to the center of the seat in the first determination,(“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls, but Nagasawa teaches the adjustable armrest to pivot upward, and thereafter, cause the main airbag to deploy; (“By extending the forearm portion of the occupant P upward in a state of being lifted upward, when the occupant P moves forward, the direction of the forearm portion of the occupant P tends to be pushed forward without being shaken… Therefore, it is possible to satisfactorily suppress an increase in the injury value of the occupant's upper body which may be caused by the forward movement of the occupant P at the time of a collision, so that the protection of the occupant P by the armrest 11 is achieved.” [0037], “The air bag body 61 is a bag body that is accommodated in the front portion 221 of the side portion 2, and forms an annular shape that winds around the side portion 2 when deployed” [0035]) which shows that in the event of a vehicle collision, the armrests are adjusted upward to correct the occupant’s position, and then the airbags are deployed. 
Nagasawa does not teach, but Osmer teaches:  
cause, when the position of the center of gravity of the occupant does not shift to the first direction relative to the center of the seat in the first determination, (“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls, but Nagasawa and Osmer do not teach, but Jaradi teaches the adjustable arm rest to pivot down, and thereafter, cause the main airbag to deploy;  (“Upon the occurrence of or during such adverse event, the armrest may be quickly retracted to increase the gap between the occupant and the door trim for proper side airbag deployment and improved safety.” (column 2, lines 46-50)). Which shows that the adjustable armrest pivots down for the airbag to be deployed. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)) and with Jaradi’s retractable armrests because (“This design also helps re-position the armrest away from the vulnerable zones of the occupant such as ribs and thereby improve occupant performance and safety.” See Jaradi (column 2, lines 46-50)).

With respect to claim 27, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claim 26.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claim 26. Nagasawa and Jaradi do not teach but Osmer teaches wherein the deployment controller is configured to determine that the position of the center of gravity of the occupant shifts to the first direction in the first determination when i) the position of the center of gravity of the occupant is located toward the first direction from the center of the seat (“The controller means calculates a center of gravity of the seat occupant to locate the position of the occupant in the seat” (column 2, lines 54-56), “The software means further can calculate a center of gravity of the seat occupant and determine if the center of gravity is inside or outside a first area” (column 3, lines 8-9)) and ii) a distance in the vehicle width direction between the position of the center of gravity of the occupant and the center of the seat is greater than a predetermined value; (“the center of gravity (Cg) is determined with respect to a set of Cartesian coordinates x and y that correspond to the area occupied by the seat.” (column 5, lines 22-25)) in which the exact position of the occupant’s center of gravity is calculated and can be determined if it is a distance outside a set area, which is a predetermined value. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claim 29, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claim 26.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claim 26. Nagasawa and Osmer do not teach but Jaradi teaches wherein the adjustable armrest, upon pivoting down, has a free end positioned below an upper surface of a seat cushion of the seat; (“as illustratively depicted in FIG. 1A, a seat assembly generally shown at 100 includes a seat base 102, a seat back 104 connected to the seat base 102, an armrest 106 connected to at least one of the seat base 102 and the seat back 104, and a pretension unit 108 connected to the armrest 106 such that the armrest 106 is retractable upon an activation of the pretension unit 108.” (column 2, lines 61-67), “In the event of a crash, the pretension unit 108 activates and pulls the armrest 106 down by overcoming the moment capacity of the lockable hinge 136.” (column 3, lines 35-37)), this shows an adjustable armrest that can pivot down to be below the seat. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Osmer’s center-of-gravity sensors with Jaradi’s retractable armrests because (“This design also helps re-position the armrest away from the vulnerable zones of the occupant such as ribs and thereby improve occupant performance and safety.” See Jaradi (column 2, lines 46-50)).

Allowable Subject Matter
Claims 20-25, 28, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 20-25, 28, and 30:
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claims 20-21 and 28): perform a second determination to determine whether the distance in the vehicle width direction between the position of the center of gravity of the occupant and the center of the seat is greater than the predetermined value after causing the adjustable armrest to pivot upward and before causing the main airbag to deploy; cause, when the distance in the vehicle width direction between the position of the center of gravity of the occupant and the center of the seat is less than or equal to the predetermined value in the second determination, the adjustable armrest to pivot down, and thereafter, cause the main airbag to deploy; and maintain, when the distance in the vehicle width direction between the position of the center of gravity of the occupant and the center of the seat is greater than the predetermined value in the second determination, a position of the adjustable armrest, and thereafter, cause the main airbag to deploy.
(Claims 22-23): wherein the adjustable armrest, upon pivoting down, has a free end positioned below an upper surface of a seat cushion of the seat.
(Claims 24-25 and 20): wherein the adjustable armrest is fixed to the seatback at a pivot point for pivoting rotation of the adjustable armrest about a rotation axis that extends through the pivot point at the seatback and in the vehicle width direction, with an upward rotation of the adjustable armrest representing the adjustable armrest upward movement used in guiding the center of gravity of the occupant into a proper range on a basis of the position of the center of gravity of the occupant detected by the occupant center-of-gravity detecting device.
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662